Citation Nr: 1542675	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-25 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to an effective date earlier than August 27, 2014 for the grant of service connection for left upper extremity radiculopathy C5-C6.

3.  Entitlement to an effective date earlier than August 27, 2014 for the grant of service connection for cervical spondylosis with intervertebral disc syndrome (IVDS).

4.  Entitlement to an effective date earlier than August 27, 2014 for the grant of a 10 percent rating for hemorrhoids with impairment of sphincter, leakage pruritus ani, and anal fissure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to April 1987 and from October 2006 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Montgomery, Alabama.  The case was certified to the Board by the RO in Montgomery, Alabama.

The Veteran testified before the undersigned at a Board hearing in August 2014.  A transcript of this hearing has been associated with the claims file.

The Board notes that in the February 2015 notice of disagreement, the Veteran stated that he disagreed with the effective date for the assignment of a 10 percent rating for chronic left shoulder strain and that he requested an effective date of April 2006, the date that he initially filed that claim.  The Veteran was, however, granted entitlement to service connection for left shoulder strain in a March 2011 rating decision and assigned a 10 percent rating with an effective date of April 13, 2006.  There is therefore no disagreement found in the Veteran's February 2015 assertion with the actual rating and effective date currently assigned, and there is no issue found to be on appeal at this time.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a lower back disorder that had its onset during or is otherwise related to his active duty service.  The Veteran testified in August 2014 that he served on active duty and with the National Guard for over 36 years.  He stated that he flew over 18,000 hours during his active duty and National Guard duty and that during these flights, there was often harsh bouncing, causing his spine to compress, especially when working to train other pilots.

The Veteran's service treatment records show that in September 1975 he reported back pain located around his left shoulder.  A treatment record with unclear date indicates that the Veteran had pain in his mid-back and right arm after lifting tool boxes.  He was diagnosed with severe back strain.  The Veteran's National Guard treatment records show that in April 1996 he received treatment for an injury to the shoulder and he was noted to have degenerative disc disease of the thoracic spine, which was otherwise normal.

The Veteran was afforded a VA examination in March 2010.  The Veteran reported injuring his spine in 1996, which then improved, and he was returned to full military duties.  He reported daily pain in his lower back.  The examiner diagnosed the Veteran with chronic lumbar strain due to aging.  The examiner did not discuss the Veteran's contentions that he has damaged his back through the strain of thousands of hours of flight time or the notations of back pain in the Veteran's service treatment records.  The Board therefore finds that a new VA examination is necessary in order to provide an opinion that takes into consideration the Veteran's full medical and service history.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Additionally, the Veteran's service treatment records are incomplete.  A DD Form 214 shows that the Veteran had an additional period of active service from October 2006 to October 2007, but the service treatment records for this period have not been requested and obtained.  The Veteran's complete DD Form 214s also do not appear to be of record, and one of the DD Form 214s which is included in the claims file is not fully readable.  Efforts must be made to obtain legible copies of all of the Veteran's DD Form 214s in order to verify his complete periods of service.  

Any additional, pertinent VA treatment records from the Central Alabama Veterans Health Care System Campuses in Tuskegee and Montgomery, Alabama, as well as the affiliated facilities the Dothan Clinic and the Wiregrass Community Based Outpatient Clinic, since July 2014 must also be obtained and associated with the claims file.

Lastly, in February 2015 the Veteran submitted a notice of disagreement with the January 2015 rating decision regarding the issues of entitlement to effective dates earlier than August 27, 2014 for the grant of service connection for left upper extremity radiculopathy C5-C6, service connection for cervical spondylosis with IVDS, and a 10 percent rating for hemorrhoids with impairment of sphincter, leakage pruritus ani, and anal fissure.  It does not appear that a statement of the case was ever issued for these claims.  Thus, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.26, 19.29, 19.30, 20.201 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case addressing the issues of entitlement to effective dates earlier than August 27, 2014 for the grant of service connection for left upper extremity radiculopathy C5-C6, service connection for cervical spondylosis with IVDS, and a 10 percent rating for hemorrhoids with impairment of sphincter, leakage pruritus ani, and anal fissure.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning these issues, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should these issues be returned to the Board for appellate review.

2. Attempt to obtain the Veteran's complete service personnel records, including legible copies of all DD Form 214s, and his service treatment records for his period of service from October 2006 to October 2007.  All records received should be associated with the claims file.  If the AOJ cannot locate a legible copies of any federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile.

3. Obtain all outstanding, pertinent records of treatment of the Veteran from the Central Alabama Veterans Health Care System Campuses in Tuskegee and Montgomery, Alabama, as well as the affiliated facilities the Dothan Clinic and the Wiregrass Community Based Outpatient Clinic, since July 2014.  All records received should be associated with the claims file.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any current lower back disorder.  The examiner must be provided access to all files in Virtual VA and VBMS.  The examiner must specify in the report that all records have been reviewed.  All indicated evaluations, studies, and tests should be conducted.

The examiner must provide all diagnoses pertaining to the thoracolumbar spine.  For any diagnosis found, the examiner must state whether it is at least as likely as not (50 percent or more probability) that the disorder is a result of any incident in service, that it began to manifest during service, or that it is etiologically related to the Veteran's active duty service in any way.

The examiner must consider and discuss the Veteran's lay statements regarding having repeated stress to his spine due to thousands of hours flying as a pilot and an instructor, the two separate notations of back pain in service, and the April 1996 notation of degenerative disc disease of the thoracic spine.

A complete rationale for the opinion offered must be provided, based upon medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, that must be stated and the reasons why an opinion cannot be provided must be explained.

5. The appellant must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2014).

6. Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

7. Then readjudicate the appeal.  If the benefit sought is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of the issue.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




